Citation Nr: 9927664	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-33 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318 (West 1991).


WITNESSES AT HEARING ON APPEAL

Appellant, D.K., and W.K.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.  He was a prisoner of war of the German government from 
November 1943 to May 1945.  He died in March 1997.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  In the decision, the RO denied service 
connection for the cause of the veteran's death, and denied 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).  The 
appellant perfected an appeal, and the case has been referred 
to the Board for review. 

The Board notes that during the hearing held at the RO in 
March 1998, the appellant indicated that she believed that 
the veteran had been exposed to mustard gas during service.  
The Board notes that the appellant may be attempting to raise 
a theory of entitlement to service connection for the cause 
of the veteran's death which is separate and distinct from 
the claim which led to the current appeal.  In this regard, 
the Board notes that the RO has never developed or 
adjudicated any claim that the veteran was exposed to mustard 
gas in service.  Therefore, such a claim is not ready for 
appellate review.  Accordingly, the Board refers that matter 
to the RO for any appropriate action.


FINDINGS OF FACT

1.  During his lifetime, the veteran established service 
connection for post-traumatic stress disorder, rated as 100 
percent disabling effective from July 8, 1992.

2.  The veteran's death certificate shows that he died on 
March [redacted], 1997, due to squamous cell carcinoma of 
the lung.  Other significant conditions present at the time 
of death were chronic obstructive pulmonary disease and 
non-insulin dependent diabetes mellitus.

3.  There is no medical evidence of a nexus between the cause 
of the veteran's death and any disease or injury incurred in 
or aggravated by his period of active military service.

4.  The veteran was not totally disabled by a service-
connected disability for a period of 10 or more years 
immediately preceding his death.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for dependency and indemnity compensation 
are not met.  38 U.S.C.A. § 1318(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement To Service Connection For
 The Cause Of The Veteran's Death.

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  Service connection for the 
cause of the veteran's death may be granted if a disorder 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 1991).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1998).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (1998).  

However, before proceeding to the merits of the appellant's 
claim, the Board must first consider whether she has 
established a well-grounded claim for service connection.  In 
this regard, she must submit evidence sufficient to justify a 
belief by a fair and impartial individual that her claim is 
meritorious or capable of substantiation.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  
Where, as in the present case, the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  Consequently, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded under section 5107(a).  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

For a claim to be well-grounded, it must be supported by 
evidence, not just allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  When, as in this case, the 
determinative issue involves questions of medical causation 
or diagnosis, competent medical evidence is required to make 
the claim well grounded.  See Grottveit v. Brown, 5 Vet. App. 
91 (1993).  In dependency and indemnity compensation cases, 
such evidence is required to link the cause of a veteran's 
death to his service.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998); Darby v. 
Brown, 10 Vet. App. 243, 245-6 (1997).

The veteran's death certificate indicates that he died in 
March 1997, and the cause of death is listed as squamous cell 
carcinoma of the lung.  Chronic obstructive pulmonary disease 
(COPD) and noninsulin dependent diabetes mellitus are listed 
as significant conditions contributing to death, but not 
resulting in squamous cell carcinoma of the lung.  At the 
time of his death, the veteran was service-connected for 
post-traumatic stress disorder (PTSD), evaluated as 100 
percent disabling.  

The veteran's service medical records may be incomplete.  In 
such a case, the VA's duty to provide reasons and bases for 
its findings and conclusions, and to consider carefully the 
benefit of the doubt rule are heightened.  See Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993).  The available service 
medical records, including a comprehensive general medical 
examination conducted in August 1945, two months before 
separation, noted no complaints of, or treatment, for 
symptoms  related to squamous cell carcinoma of the lung, 
COPD, or noninsulin dependent diabetes mellitus.  A service 
medical record dated in August 1945 shows that the veteran 
was treated for asthma which reportedly had existed since his 
childhood.  That diagnosis was not noted on the certificate 
of disability for discharge dated in October 1945, nor was it 
listed on the veteran's original claim for disability 
compensation filed upon separation from service.  

The earliest medical evidence of the disorders listed on the 
veteran's death certificate is from many years after the 
veteran's separation from service.  VA treatment records from 
January to March 1997 show that the veteran was admitted 
suffering from squamous cell carcinoma of the right lung, end 
stage COPD, respiratory failure secondary to both of the 
above diseases, history of aortic aneurysm repair, 
hypertension, diabetes mellitus, and pulmonary hemorrhage 
secondary to carcinoma of the right lung.  The veteran was 
placed on a ventilator and his condition continued to 
deteriorate.  Due to the fact that he had end-stage COPD and 
end-stage lung cancer, the physicians suggested removal of 
the ventilator and the family agreed.  The veteran passed 
away shortly thereafter.  

The appellant contends that there is no evidence showing that 
the veteran had squamous cell carcinoma of the right lung 
prior to his death, and that the veteran's death was instead 
due, at least in part, to service-connected PTSD.  She 
maintains that the person who filled out the death 
certificate was not a physician, had never treated the 
veteran, and refused to change it when requested to do so.  

At her personal hearing in March 1998, the appellant 
testified regarding her belief that the death certificate was 
inaccurate, and that PTSD had a significant role in the 
veteran's death.  She stated that the veteran's experiences 
as a POW caused him to suffer significant anxiety and mental 
stress on a daily basis following service, and that he had 
been scheduled for additional psychiatric treatment in 
January or February 1997, but that he developed his terminal 
illness and had to be hospitalized for that instead.  W.K. 
testified that the veteran had been in and out of hospitals 
for five years prior to his death and that "there's no 
documentation whatsoever that [the veteran] was ever seen for 
any type of cancer at all."  

After reviewing the evidence of record, the Board is unable 
to find the necessary medical evidence of a link to service, 
or to a service-connected disability, which is needed to make 
the appellant's claim well-grounded.  There is no medical 
evidence that any lung cancer was manifested during service.  
It appears that the veteran's end stage carcinoma of the 
right lung was first manifested in 1997.  There is thus no 
medical evidence of any continuity of symptoms to link the 
disorder which eventually caused death to the veteran's 
service.  Further, there is no medical opinion otherwise 
suggesting that the veteran's lung cancer was related to any 
incident of service (such as the veteran's period of 
captivity as a prisoner of war or the complaints of asthma 
noted in service), or to a service-connected disability 
(i.e., the post-traumatic stress disorder).  The Board also 
notes that, although certain disorders may be presumed to 
have been incurred in service when the veteran was a prisoner 
of war, the presumptive disorders do not include any of the 
disorders listed on the veteran's death certificate.  See 
38 C.F.R. § 3.309(c) (1998).  

Although the appellant, D.K., and W.K. sincerely believe that 
the veteran's death was related to service, and that the true 
cause of death was service-connected PTSD, it has not been 
shown that they are competent to render opinions as to 
medical causation.  Such opinions must be rendered by trained 
medical personnel.  See Ruiz v. Gober, 10 Vet. App. 352, 356 
(1997); Grivois v. Brown, 6 Vet. App. 136 (1994). See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Van Slack v. Brown, 5 Vet. App. 499, 501 (1993) (holding 
that a veteran's widow was not capable of testifying as to 
matters involving medical causation such as the cause of the 
veteran's death).

The Board recognizes the veteran's honorable service to his 
country, and sympathizes with the appellant's loss.  However, 
the record does not contain medical evidence of a nexus or 
link between the veteran's death and either his service or a 
service-connected disability.  Because of the lack of 
competent evidence of such a relationship, the claim for 
service connection for the cause of the veteran's death is 
not well grounded.  

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F. 3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views its discussion as sufficient 
to inform the appellant of the elements necessary to complete 
her application for a claim for service connection for the 
cause of the veteran's death. 

II.  Entitlement to Dependency and Indemnity Compensation
 under 38 U.S.C.A. § 1318 (West 1991).

Dependency and indemnity compensation benefits shall be paid 
to a deceased veteran's surviving spouse in the same manner 
as if the veteran's death is service connected when the 
following conditions are met:

(1) The veteran's death was not caused by his own willful 
misconduct; and

(2) The veteran was in receipt of or for any reason 
(including receipt of military retired or retirement pay or 
correction of a rating after the veteran's death based on 
clear and unmistakable error) was not in receipt of but would 
have been entitled to receive compensation at the time of 
death for a service-connected disability that either:

(i) Was continuously rated totally disabling by a schedular 
or unemployability rating for a period of 10 or more years 
immediately preceding death; or

(ii) Was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. § 
1318 (West 1991); 38 C.F.R. § 3.22 (1998).

In Wingo v. West, 11 Vet. App. 307 (1998), the Court held 
that a surviving spouse may be entitled, pursuant to 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22, to receive compensation 
and indemnity compensation benefits as if the veteran's death 
were service connected by demonstrating that the deceased 
veteran would hypothetically have been entitled to receive 
100 percent disability compensation based on service-
connected disability at the time of death and for a period of 
10 consecutive years immediately prior to death, though he 
was for any reason (other than willful misconduct) not in 
receipt of that 100 percent compensation throughout that 10 
year period.  See also Green v. Brown, 10 Vet. App. 111 
(1997).

Significantly, however, in the instant case, the veteran was 
not rated as totally disabled for a period of 10 or more 
years immediately preceding his death, and there is no reason 
to believe that the veteran would have been hypothetically 
entitled to such a disability rating.  The 100 percent 
evaluation for PTSD has been in effect since July 1992 and 
the veteran died in March 1997.  The disorder had been rated 
as noncompensably disabling effective from March 1960 to July 
1992.  

The Board notes that the appellant has not made any specific 
contentions with respect to this issue or as to why the 
veteran would have hypothetically been entitled to a total 
rating for a period of 10 years immediately preceding his 
death.  There is no evidence of record which supports the 
assignment of such a rating.  Accordingly, the Board 
concludes that the criteria for entitlement to dependency and 
indemnity compensation under 38 U.S.C.A. § 1318(b) (West 
1991) are not met.


ORDER

1.  Service connection for the cause of the veteran's death 
is denied.

2.  Dependency and indemnity compensation under the 
provisions of 
38 U.S.C.A. § 1318 is denied.  



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

 

